NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOAQUIN AGUILAR-JUARICO, AKA                    No.    16-71171
Joaquin A. Aguilar Juarico,
                                                Agency No. A088-673-914
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN Circuit Judges.

      Joaquin Aguilar-Juarico, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Aguilar-Juarico’s motion to

reopen, where he failed to demonstrate prima facie eligibility for relief. See 8

C.F.R. § 1003.2(c)(1); Lopez-Vasquez v. Holder, 706 F.3d 1072, 1080 (9th Cir.

2013) (“The BIA is entitled to deny a motion to reopen where the applicant fails to

demonstrate prima facie eligibility for the underlying relief.”); see also Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (explaining cognizability standard);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-71171